 In theMatterOfMOORE-LOWRY FLOUR MILLS COMPANYandFLOURMILL AND CEREAL WORKERS UNION, No20601,AFFILIATED WITH THEAMERICAN FEDERATION OF LABORandLOCAL INDUSTRIAL UNIONNo 1169,AFFILIATEDWITH THECONGRESS OF INDUSTRIAL ORGANI-ZATIONSCases Nos. R-4002 and R-4003 -Decided July 10,194Investigation and Certification of Representatives:stipulation for certificationupon consent electionMr Joseph F. Watson,for the Board.Mr. E. F Merrill,of Kansas City, Mo, for the Company.Mr. R. F. Kroh,of Kansas City, Mo, for the A. F of L.Mr. Harvey C Fremnnhg,of Kansas City, Mo, for the C. I. O.Mr. A Sumner Lawrence,of counsel to the Board.DECISIONANDCERTIFICATE OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 29, 1941, Flour Mill and Cereal' Workers FederalLabor Union, No 20601, affiliated with the American Federation ofLabor, herein called the A F of L , filed with the Regional Directorfor the Seventeenth Region (Kansas City, Missouri) a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Mooie-Lowry, Flour Mills Company,Coffeyville, Kansas, herein called the Company, engaged in the manu-factui e of flour and stock feedsOn February 4, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations' Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appiopriate hearing' upon due notice.OnFebruary 19, 1942, Local Industrial Union No 1169, affiliated with theCongress of Industrial Organizations, herein called the C. I. O ,filedwith the Regional Ditector a petition similar to that filed bythe A F of L On June 17, 1942, the Board issued an order directing42N.LRB,No67285 286DECISIONSOF NATIONALLABOR RELATIONS BOARDan investigation and healing in the second case, and fuither of dereclthat the cases be consolidated pursuant to Article III, Section 10 (c)(2) of the said Rules and RegulationsOn June 18, 1942, the Com-pany, the A F of L, , the C I O , and a Field Examiner foi theBoard entered- into a "STIPULATION FOR CERTIFICATIONUPON CONSENT ELECTIONPursuant to the Stipulation, an election by seci et -ballot' \w as con-ducted on June 23, 1942, under the direction and supervision of theRegional Director, among all employees of the Company employedin and `about its Coffeyville, Kansas, mill, excluding the mill superin-tendent, chief chemist, chemists, warehouse foreman, elevator fore-man, and office personnel, and further excluding any supervisoryemployee having the authority to hire o1 discharge employees, todetermine whether they desired to be represented by the A F of L.o1 the C. I 0 for the purposes of collective bargaining, or by neitherOn June 24, 1942, the Regional l ii ectoi issued and duly served uponthe parties his Election Report on the ballotNo objections to theconduct of the ballot or to the Election Report have been filed by anyof the partiesIn his Election Report, the Regional_Diiector reported as followsconcerning the balloting and its resultsiTotal on eligibility list--------------------------------------48Total ballots cast------------------------------------------46Total ballots challenged-------------------------------------0Total blank, ballots_______------------------------------------------0Total void ballots__________________________________________0Total valid votes counted-----------------------------------46Votes cast for Floni Mill an(] Ceieal Woikers Union No 20601,affiliated with the Amer,can Fedeiation of Labor-----------18Votes 'cast for Local Industrial Union No 1169, affiliated withthe Congress of Industiial Organizations------------------28Votes cast fot Neithei______________________________________0Upon the basis of the Stipulation, the Election Report. andentire record in the case, the Board makes the followingFINDINGS OF FACTIithe1A question, affecting commerce has arisen concerning the repie-sentatlon of employees of Moore-Lowry Flour Mills Company, Coffey-ville,Kansas, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act2All employees of the Company employed in and about its Coffev-ville,Kansas,, mill, excluding the,mill superintendent, chief chemist,chemists, warehouse foreman, elevator foreman, and office personnel,and further excluding any supervisory employee having the authority-to hire,or discharge employees, constitute a unit appropriate for the MOORE-LOWRY FLOUR MILLS COMPANY-287purposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act3Local Industrial Union No 1169, affiliated with the Congress ofIndustrial-Oiganizations,has been, designated and selected by amajority of the employees in the above unit as their repiesentativefoi the purposes of collective bargaining and is the exclusive repie-sentative of all employees in said unit, within the meaning of Section9 (a) of the National Laboi Relations ActCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the po«ei vested in theNationalLaboi Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT I5 HEREBY CERTIFIEDthatLocal Indnstrial Union No 1169,affiliatedwith the Congiess of IndustrialOiganizations,has beendesignated and selected by a majority of all employees of the Com-pany employed in and about its Coffeyville,Kansas, mill,excludingthe mill superintendent, chief chemist, chemists,warehouse foieman,elevator foreman,,and office personnel,and furtherexcluding anysupeivisoiy employeehavingthe authorityto hire or discharge em-ployees, as thenrepresentativefor the purposesof collective bai-gaining, andthat, pursuant to the provisions of Section 9 (a) of theAct, 'Local Industi ial UnionNo "1169;: affiliated-with, the Congressof Industrial"Organizations,is-the exClusive'representative;of all suchemployeesfor thepurposes of collective bargainingin respectto ratesof pay, wages,hours of employment,and other conditions of em-ployment